

	

		II

		109th CONGRESS

		1st Session

		S. 2018

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 16, 2005

			Mr. Johnson (for himself

			 and Mr. Conrad) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Federal Meat Inspection Act to

		  provide that a quality grade label issued by the Secretary of Agriculture for

		  beef and lamb may not be used for imported beef or imported

		  lamb.

	

	

		1.Short titleThis Act may be cited as the

			 Truth in Quality Grading Act of

			 2005.

		2.Quality grade labeling

			 of beef and lamb

			(a)DefinitionsSection 1 of the Federal Meat Inspection

			 Act (21 U.S.C.

			 601) is amended by adding at the end the following:

				

					(w)BeefThe term beef means meat

				produced from cattle (including veal).

					(x)Imported

				beefThe term imported

				beef means beef that is not United States beef, whether or not the beef

				is graded with a quality grade issued by the Secretary.

					(y)Imported

				lambThe term imported

				lamb means lamb that is not United States lamb, whether or not the lamb

				is graded with a quality grade issued by the Secretary.

					(z)LambThe term lamb means meat,

				other than mutton, produced from sheep.

					(aa)United States

				beef

						(1)In

				generalThe term United

				States beef means beef produced from cattle slaughtered in the United

				States.

						(2)ExclusionThe term United States beef

				does not include beef produced from cattle imported into the United

				States.

						(bb)United States

				lamb

						(1)In

				generalThe term United

				States lamb means lamb produced from sheep slaughtered in the United

				States.

						(2)ExclusionThe term United States lamb

				does not include lamb produced from sheep imported into the United

				States.

						.

			(b)MisbrandingSection 1(n) of the Federal Meat Inspection

			 Act (21 U.S.C.

			 601(n)) is amended—

				(1)in paragraph (11), by striking

			 or at the end;

				(2)in paragraph (12), by striking the period

			 at the end and inserting ; or; and

				(3)by adding at the end the following:

					

						(13)if it is imported beef or imported lamb and

				bears a label that indicates a quality grade issued by the

				Secretary.

						.

				(c)RegulationsNot later than 1 year after the date of

			 enactment of this Act, the Secretary of Agriculture shall promulgate final

			 regulations to carry out the amendments made by this section.

			(d)Effective

			 dateThe amendments made by

			 this section take effect 60 days after the date on which final regulations are

			 promulgated under subsection (c).

			

